76 F.3d 373
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.In re:  Jose Eliecer LONDONO, Petitioner.
No. 95-8090.
United States Court of Appeals, Fourth Circuit.
Submitted Jan. 18, 1996.Decided Feb. 9, 1996.

Before HAMILTON and LUTTIG, Circuit Judges, and CHAPMAN, Senior Circuit Judge.
PER CURIAM:


1
Jose Eliecer Londono brought this mandamus petition seeking an order compelling the clerk of the United States District Court for the Eastern District of Virginia to forward the record on appeal in United States v. Londono, No. 94-7462 (CR-87-321-A), to this court.   Because we note that the clerk of this court received and filed the record on appeal shortly after Londono filed this petition, we conclude that petitioner has already received the relief he seeks.   Accordingly, we grant leave to proceed in forma pauperis, but deny the petition for writ of mandamus.   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

PETITION DENIED